Citation Nr: 1241835	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a garnishment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA), Regional Office (RO), which determined that the decision to deny garnishment of the Veteran's VA compensation benefits was proper.  The appellant is the Veteran's surviving spouse.

In August 2004, the appellant provided testimony before a decision review officer.  In June 2005, the appellant requested an additional hearing before a decision review officer with regard to her claim for dependency and indemnity compensation benefits (DIC) as well as back payments that were owed to her.  However, in May 2005, her claim for DIC was granted.  Thus, because it does not appear to the Board that she was requesting a hearing regarding her claim for garnishment, as she had already previously testified as to that issue and was in the midst of contesting a claim for DIC benefits only at that time, the Board finds that no outstanding hearing request with regard to the claim on appeal remains.


FINDING OF FACT

There is no evidence that a state garnishment order or any other state order to garnish the Veteran's disability compensation on behalf of the appellant has ever been received by the VA.


CONCLUSION OF LAW

The requirements for garnishment of the Veteran's VA disability compensation have not been met.  42 U.S.C. § 659-662 (2011); 5 C.F.R. §§ 581.103, 581.305 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes the notification and duty to assist obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04. 

A claim for apportionment of veterans' benefits is a "contested claim" and is subject to special notice requirements for the parties in accordance with 38 C.F.R. §§ 19.100 , 19.101, and 19.102.  During the pendency of the appeal, the Veteran died.  As the claim for apportionment is denied, any notice deficiencies as to the Veteran or his successor in interest is harmless error.

The evidence reflects that in November 1996, the appellant and the Veteran received an Order of Support issued by the Juvenile and Domestic Relations District Court of Virginia mandating the Veteran to pay the appellant $443.00 per month in child support and $1000.00 per month in spouse support.  The appellant contends that the Court Order constitutes a withholding order such that the VA should have garnished those wages from the Veteran's VA disability compensation prior to his death in August 2004.  

The record reflects that prior to the Veteran's death in August 2004, the appellant received $500.00 per month in apportionment of his VA disability compensation.  Following the Veteran's death, she was awarded DIC benefits.  

The basic requirements for a garnishment of a veteran's compensation award under the provisions of 42 U.S.C.A. § 659 require first that the veteran be a military retiree receiving compensation for a service-connected disability in lieu of an equal amount of military retired pay in accordance with a total or partial retired pay waiver, 42 U.S.C.A. § 659(h)(1)(A)(ii)(V), and second the VA must be served with legal process issued by a State Court to compel the withholding of money payable to the veteran.  See 42 U.S.C.A. § 659(i)(5).

Specifically, the applicable provisions of 42 U.S.C. § 659(a) and 5 C.F.R. § 581.301 authorize Federal agencies to garnish Federal payments only pursuant to proper "legal process" brought to enforce a support obligation.  The term "legal process" is defined by statute and regulation to mean "any writ, order, summons, or other similar process in the nature of garnishment" which is issued by a court of competent jurisdiction or an authorized official pursuant to the order of such court or state or local law and which "is directed to, and the purpose of which is to compel, a governmental entity, which holds moneys which are otherwise payable to an individual, to make a payment from such moneys to another party in order to satisfy a legal obligation of such individual to provide child support or make alimony payments."  42 U.S.C. § 662(e); see also 5 C.F.R. § 581.102(f).  Garnishment is a statutory remedy governed by state law, Millard v. United States, 916 F.2d 1, 3 (Fed. Cir. 1990), cert. denied, 500 U.S. 916 (1991), and compliance with state-law requirements governing petitioning for a writ of garnishment or similar process and bringing the garnishee before the court is generally required before a garnishment may be made effective.  Section 659 of title 42, United States Code, does not provide independent authority for garnishment of Federal compensation or benefits or Federal-court jurisdiction over garnishment matters, but merely makes the United States subject to state garnishment orders to the same extent as private persons.  See Diaz v. Diaz, 568 F.2d 1061, 1063 (4th Cir. 1977); Wilhelm v. United States Dep't of Air Force, Accounting and Finance Ctr., 418 F. Supp. 162, 164 (S.D. Tex. 1976).  Accordingly, section 659 permits garnishment of VA compensation paid in lieu of military retired pay only where VA has received a garnishment order or similar legal process issued by a state court or an authorized official directing VA to withhold such payments for purposes of enforcing a support obligation. 

In this case, a thorough review of the claims file is negative for a garnishment order or legal process issued by a state court directing the VA to withhold payments for the purposes of enforcing a support obligation.  The Court Order to which the appellant refers does not constitute such a legal process.  Thus, on that basis, the appellant has failed to state a claim upon which relief may be granted, and the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Garnishment of the Veteran's VA disability compensation benefits is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


